Citation Nr: 1534646	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  07-24 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected right knee disability status post meniscectomy with arthritis (hereinafter "right knee disorder") based upon limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee disorder based upon laxity/recurrent subluxation and/or lateral instability.

3.  Entitlement to consideration of a separate compensable rating for service-connected right knee disorder based upon cartilage removal.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board observes that the current appellate claim has previously been before it on multiple occasions.  In March 2011, the Board issued a decision which, in pertinent part, denied the current appellate claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2012 memorandum decision, the Court vacated the Board's March 2011 decision on this issue, and remanded the matter for proceedings consistent with the Court's decision.  The Board subsequently remanded the claim for further development in March 2013.  In August 2013, the Board issued a new decision which again denied the current appellate claim.  The Veteran appealed that decision to the Court, which, pursuant to a December 2014 memorandum decision, vacated the Board's August 2013 decision and remanded the matter for proceedings consistent with the Court's decision.

The Board notes that in prior adjudications of this claim, to include the August 2013 decision, the appellate issue was identified as entitlement to a rating in excess of 10 percent for traumatic arthritis, which was assigned based upon limitation of motion.  However, the Veteran has a separate rating based upon laxity, which was discussed in the August 2013 decision; and the Court's December 2014 memorandum decision explicitly directed the Board to adequately address whether the Veteran was entitled to a separate rating for cartilage removal pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Therefore, the Board has construed the issues on the title page to better reflect the matters that must be addressed in this case.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected right knee disorder has been manifested by complaints of pain throughout the pendency of this case.  

3.  Even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where his right knee has flexion limited to 60 degrees or less, nor extension limited to 15 degrees or more.

4.  Even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where he had moderate recurrent subluxation or lateral instability.

5.  The record indicates the Veteran has had partial cartilage removal of the right knee, and current symptoms of swelling as a result thereof.

6.  The competent and credible evidence of record does not reflect the Veteran's right knee has ever been manifested by ankylosis, nonunion or malunion of tibia and/or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected right knee disorder based upon limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5010, 5260, 5261) (2015); VAOPGCPREC 9-2004.
2.  The criteria for a rating in excess of 10 percent for the service-connected right knee disorder based upon laxity/recurrent subluxation and/or lateral instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015); VAOPGCPRECs 23-97, 9-98.

3.  The criteria for a separate compensable rating of 10 percent based upon cartilage removal are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2006, prior to the May 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in August 2006, October 2006, April 2009, and April 2013; followed by readjudication of the appeal by the November 2006 Statement of the Case (SOC) and various Supplemental SOCs (SSOCs) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his case, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified the existence of outstanding records which document right knee symptoms that are not reflected by the evidence already of record.  He indicated on his Substantive Appeal that no hearing was desired in conjunction with this case.

The Board further notes the Veteran has been accorded multiple VA examinations with respect to the current appellate claim, to include in March 2006, September 2006, January 2007, May 2009, March 2012, and June 2013.  The Board finds that, taken as a whole, the Veteran has been afforded adequate VA examinations and opinions.  The reports include clinical examinations, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   

The Veteran has reported that, at times, he has flare-ups of increased pain and swelling.  The June 2013 VA examiner stated that there is no medical manner to answer whether additional loss of range of motion occurs during flare-ups or with repetitive use from pain, fatigue, or weakened movement, except to examine the Veteran during a flare-up or after such repetitive use.  The Veteran has been examined on numerous occasions, which has included repetitive use testing; findings with regard to limitation of motion were noted after testing.  Further, the Veteran has had examinations in various seasons and at various times of the day.  He has been examined in cold weather seasons and warm weather seasons; thus, any increases in his disability due to temperature changes or seasonally activities would be reasonably noted in the examination reports.  He also has been examined in the mornings (i.e. 10:00 a.m.) and the late afternoon (i.e. 3:00 p.m.); thus, reflecting his disability severity prior to daily activities and after daily activities.  The claims file also includes VA clinical records which reflect the Veteran's complaints.  Based on the record as a whole, the Board finds that there is sufficient evidence of record to make findings with regard to the severity of the Veteran's disability, and that an additional VA examination is not necessary.  Moreover, the Veteran has not reported his right knee has increased in severity since the most recent examination.

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board also observes that it previously determined in the August 2013 decision that the duties to notify and assist had been satisfied in this case, to include that the aforementioned VA examinations were adequate for resolution of this case.  Although the Court's December 2014 memorandum decision vacated the Board's August 2013 decision, the Court's rationale focused upon whether the Board had provided adequate reasons and bases as to whether a separate rating was warranted under Diagnostic Code 5259 and concluded that it had not.  This Court's decision does not appear to find that the Board's decision was in error regarding its determination the duties to notify and assist were satisfied to include the adquatcy of the VA examinations.

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board observes that the Veteran's right knee has been manifested by complaints of pain throughout the pendency of this case.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Limitation of Motion

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis of the right knee.  Under this Code, traumatic arthritis substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The Board notes, however, that the Veteran is already in receipt of a 10 percent rating for his right knee, which is what he would be entitled to under this Code for his painful motion of a major joint.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5010-5260.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.

In this case, the Board finds that, even when taking into account the Veteran's complaints of pain, the record does not reflect any period(s) where his right knee has flexion limited to 60 degrees or less, nor extension limited to 15 degrees or more.  For example, an April 2005 record showed crepitus on range of motion, with full extension and up to 110 degrees of flexion.  Following right knee arthroscopy, records dated later that same month showed moderate effusion over the right knee with extension to +5 degrees and flexion to 100 degrees.  A May 2005 follow-up record indicated full extension to 110 degrees of flexion, with mild effusion, and well-healing incisions.  A June 2005 VA orthopedic note stated, in part, that he had 100 degrees of easy flexion and virtually full extension.  

The March 2006 VA examination found, in pertinent part, that range of motion testing revealed flexion ranging from 115 to 120 degrees with pain and extension to 0 degrees without pain.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was also no evidence of instability, weakness, tenderness, redness, heat or abnormal movement however, there was guarding of movement.  There were no flare-ups, gait was normal, and there were no callosities, abnormal weight bearing, or unusual shoe wear pattern.  Further, the examiner noted that there was no additional limitation following repetitive use and no flare-ups.  

The September 2006 VA examination revealed a mildly antalgic gait on level ground due to some decreased flexion of the knee.  Further, descending stairs showed some moderate discomfort, especially with weight bearing.  However, there was no erythema, effusion, increased warmth, or abnormal shoe wear pattern.  Range of motion testing revealed full extension and flexion limited to 95 degrees, with pain at the last 10 degrees of extension and flexion.  Repeated flexion and extension caused discomfort after several repetitions.  Repeated movement also caused fatigue, weakness, and lack of endurance.  

The January 2007 VA examination range of motion testing showed flexion to 130 degrees with pain and full extension.  There was also mild patellofemoral crepitus on range of motion testing.  

The May 2009 VA examination range of motion testing showed flexion to 95 degrees and extension to 8 degrees, with pain on motion.  There was no evidence of additional limitation of motion on repetitive use.  

At the March 2012 VA examination the Veteran reported, in part, that he had no new complaints since his last VA examination and his right knee was reported to be "relatively stable at present."  The Veteran reported that his "right knee becomes swollen with increased pain on occasion."  He also reported frequent episodes of joint pain and joint effusion.  His right knee flexion was 90 degrees with objective evidence of painful motion beginning at 90 degrees.  He had full extension with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and his post-test flexion ended at 90 degrees.  He again had full extension.  The examiner found that the Veteran did not have additional limitation in range of motion of the knee following repetitive use testing.  The examiner found that after repetitive use, the Veteran does have less movement than normal, weakened movement, excess fatigability, incoordination, swelling, and disturbance of locomotion.  

At the most recent VA examination in June 2013, the Veteran reported that he has periods of increased pain and swelling of the right knee which occur "right out of the blue" and during which he uses his crutches for a few days.  Upon clinical examination, right knee flexion was to 120 degrees.  Objective evidence of painful motion began at 100 degrees.  He had no limitation of right knee extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing.  After testing, his flexion was to 110 degrees and he still had full extension.  The examiner noted that he had functional loss of the knee and lower leg which consisted of less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight bearing.  He also had tenderness or pain on palpation.  The June 2013 VA examiner also stated as follows:

As far as additional loss of [range of motion] during flare-ups or with repetitive use of the [right] knee from pain, fatigue, or weakened movement there is no medical manner to answer such a change in the exam other than to examine the patient during such a flare-up or after such repetitive use.  Thus to state what that change in [range of motion] might be without the benefit of such as additional exam would have no medical foundation and would be completely speculative.  

In summary, the Veteran's right knee has been manifested by pain during the pendency of this case and resulting limitation of motion, to include evidence indicating increased impairment during flare-ups.  Nevertheless, nothing in the record reflects the Veteran has ever been noted to have limitation of flexion to the extent that would warrant even a compensable rating under Diagnostic Code 5260; nor limitation of extension that would warrant a rating in excess of 10 percent under Diagnostic Code 5261.  The Board also reiterates the Veteran has had examinations in various seasons and at various times of the day, as well as repetitive range of motion testing; so that any increases in his disability due to temperature changes or seasonally activities would be reasonably noted in the examination reports, and to reflect his disability severity prior to daily activities and after daily activities.  In short, efforts were made to stimulate the extent of the Veteran's limitation of motion under various different circumstances, as well as the effect of flare-ups.  Nothing in the record reflects the Veteran does or would have limitation of motion to the extent necessary for a rating in excess of 10 percent based upon limitation of motion to include during flare-ups of pain.  Moreover, the June 2013 VA examiner provided an opinion and stated rationale as to why any opinion as to the extent of additional range of motion during flare-ups would be nothing more than speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent based upon limitation of motion.

Analysis - Laxity/Recurrent Subluxation and/or Lateral Instability

The General Counsel for VA held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See also VAOPGCPREC 9-98.

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes only, that the definitions for "slight" includes small in size, degree, or amount.  WEBSTER'S II NEW COLLEGE DICTIONARY at 1038 (1995).  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704.  Finally, definitions for "severe" includes extremely intense.  Id. at 1012.

In this case, the Board acknowledges that the record includes findings of right knee laxity/instability.  However, a thorough review of the record indicates this has resulted in little or no functional impairment; in other words, no more than slight instability.  The record does not reflect any period(s) where the Veteran's right knee met or nearly approximately impairment to the extent necessary to constitute moderate recurrent subluxation and/or lateral instability.  For example, the April 2005 records reflect there was no evidence of varus or valgus instability; Lachmans, and posterior and anterior drawer tests were all negative.  The post-operative follow-up later that month showed varus and valgus motions were stable, and anterior and posterior drawer tests were negative.  There was no evidence of instability at the March 2006 or September 2006 VA examination, and it was noted he did not use assistive devices.

At the January 2007 VA examination in January 2007, the Veteran did complain of daily pain in the right knee, with giving way (buckling) but no locking.  He also denied wearing a knee brace.  McMurrays testing was painful; there was mild laxity with varus-valgus testing, and 1+ laxity on anterior drawer testing.  

At the May 2009 VA examination, the Veteran reported, in part, right knee giving way and instability.  However, there were no episodes of dislocation or subluxation and no locking episodes.  Further, there was no evidence of instability on the physical examination itself.

The Board reiterates the Veteran reported at the March 2012 VA examination that he had no new complaints since his last VA examination and his right knee was reported to be "relatively stable at present."  He had normal anterial instability and posterial stability and medial-lateral instability on the examination itself.  There was also no history or evidence of recurrent patellar subluxation/dislocation.  He was noted to use crutches occasionally.  

The June 2013 VA examination reflects the Veteran had anterior instability and medial-lateral instability of the right knee, but had normal posterior stability.  Further, there was no evidence or history of recurrent patellar subluxation or dislocation.  

In short, the record reflects there were times the Veteran had no evidence of laxity/instability, and that when such was shown it was described as "mild" or other terms which reflect little functional impairment; or impairment that is small in size, degree, or amount.  For example, the most recent VA examination of June 2013 found the instability to be 1+.  Further, he was consistently found to have no episodes of subluxation/dislocation.  Therefore, the Board finds that the competent and credible evidence of record indicates no more than slight laxity/instability, which is consistent with the current 10 percent rating under Diagnostic Code 5257.  He does not meet or nearly approximate the level of moderate or severe impairment so as to warrant a rating in excess of 10 percent under this Code.

Analysis - Separate Rating under Diagnostic Code 5259

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a.  The Veteran has contended that he is entitled to this rating because of his symptoms of swelling.

The Board acknowledges that there is evidence of at least partial cartilage removal in regard to the service-connected right knee disorder.  Indeed, he is service-connected for meniscectomy residuals, and such a procedure involves excision of the meniscus.  Further, the Court held in its December 2014 memorandum decision that, for the purposes of this case, the Board's analysis in its August 2013 decision reflects Diagnostic Codes 5010 and 5257 did not compensate the Veteran for his right knee swelling; that the Board did not adequately explain how a separate rating under Diagnostic Code 5259 would violate the prohibition against pyramiding; or that Diagnostic Code 5259 was only for complete cartilage removal, and the Veteran in this case only had partial meniscectomy.  

In view of the Court's findings in this matter, and application of the benefit-of-the-doubt doctrine, the Board finds that the Veteran is entitled to a separate rating of 10 percent under Diagnostic Code 5259 based upon the evidence of at least partial cartilage removal and symptoms of swelling.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  This Code does not provide for a rating in excess of 10 percent.

Inasmuch the Veteran is entitled to a separate rating based upon evidence of at least partial cartilage removal, the Board also considered the applicability of Diagnostic Code 5258.  Under this Code, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.  The Board notes that there was evidence of effusion in the April 2005 and May 2005 records, and that the Veteran indicated complaints of such on the March 2012 and June 2013 VA examinations.  However, the March 2012 VA examination indicated that the current symptoms due to the meniscectomy were swelling, while the June 2013 VA examination found the current symptoms were pain and swelling.  Moreover importantly, the Veteran has consistently denied episodes of frequent locking on the VA examinations, and there was no evidence of such in the other evidence of record.  Therefore, it does not appear the Veteran meets or nearly approximates the criteria for a 20 percent rating under this Code.

Other Considerations

For the reasons stated above, the Board has determined the Veteran is not entitled to ratings in excess of 10 percent for his right knee based upon limitation of motion or laxity/recurrent subluxation and/or lateral instability; and that he was entitled to a separate compensable rating of no more than 10 percent pursuant to Diagnostic Code 5259 based upon evidence of at least partial cartilage removal and symptoms of swelling.  In making these determinations, the Board notes it took into consideration the Veteran's complaints of pain and the applicable provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The Board also considered the potential assignment of "staged" rating(s) pursuant to the holding of Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not indicate any distinctive period(s) where the Veteran met or nearly approximated the criteria for higher schedular rating(s) even when taking into account his complaints of pain.

The Board further notes that it took into consideration whether the Veteran was entitled to separate rating(s) under other potentially applicable Diagnostic Codes for disabilities of the knee to include 5256, 5262, and 5263.  However, the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the right knee, nonunion or malunion of tibia and/or fibula, or genu recurvatum have not been demonstrated.

The Board acknowledges that the record indicates the Veteran does have a residual scar from his right knee meniscectomy.  However, a compensable rating for a scar is not warranted as the Veteran's scar was not painful and/or unstable or of a total area greater than 39 square cm (6 square inches).  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  For example, the September 2006 VA examination noted a 2 1/2 inch well-healed, nontender scar corresponding to his original meniscectomy in 1974.  None of the other evidence of record indicates such impairment either.  Further, he is already evaluated based upon limitation of motion/functional impairment of the right knee, so the provisions of Diagnostic Code 7805 are not applicable as it would be a violation of the prohibition against pyramiding.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected right knee disorder.  His symptoms of pain and resulting functional impairment, to include limitation of motion, were addressed by the Board's consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59; as well as Diagnostic Codes 5003, 5010, 5260, and 5261.  His symptoms of laxity/instability were addressed by consideration of Diagnostic Code 5257.  Further, his symptoms of swelling were addressed by the determination that a separate rating was warranted under 5259.  A review of the record does not demonstrate any other manifestations of the right knee disorder.  Therefore, the established schedular criteria adequately describe the severity and symptoms of the Veteran's disability, and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the competent and credible evidence of record does not reflect that the Veteran or the record has reasonably raised a claim for TDIU.  The Board acknowledges that the Veteran's right knee did cause some impairment in his occupation.  For example, the Veteran credibly reported that the knee disorder caused some limitation in his ability to carry out the duties of his employment by preventing him from going into the field.  Nevertheless was able to continue his employment by engaging in sedentary work for the three to four years until he retired, and there is no indication that he missed significant amounts of time from work.  For example, records from January 2005 reflect he reported that he worked at a desk.  The June 2005 VA orthopedic clinic note reflects that the Veteran was "gainfully employed as a computer operator...  He does not do heavy labor."  A January 2006 record also reflects that the Veteran was employed.  While the March 2006 VA examiner noted that the Veteran cannot do prolonged weight bearing due to pain, and cannot bend, push, pull, climb, or squat on the right knee, the record reflects that the Veteran was able to do his job, which was mostly desk work.  The September 2006 VA examination reflects that the Veteran reported that he had not missed any work due to flare-ups.  The May 2009 VA examination reflects that the Veteran was employed full time.  Further, the March 2012 VA examination reflects that the Veteran's knee disability caused no limitation on sedentary activity at work.  Similarly, the June 2013 VA examination indicated there would be physical limitations for work, to include no frequent climbing, squatting, walking or prolonged standing.  Nevertheless, there was no indication of impairment in sedentary employment which the record reflects the Veteran was engaged in for several years.

In view of the foregoing, the Board finds that neither the Veteran, nor the record, has reasonably raised a claim for TDIU and no further discussion is warranted based upon the facts of this case.


ORDER

A rating in excess of 10 percent for service-connected right knee disorder based upon limitation of motion is denied.

A rating in excess of 10 percent for service-connected right knee disorder based upon laxity/recurrent subluxation and/or lateral instability is denied.

A separate compensable rating of no more than 10 percent for cartilage removal of the service-connected right knee disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


